712 N.W.2d 452 (2006)
474 Mich. 1119
Deborah BURLESON, Personal Representative of the Estate of James Green Burleson, III, Plaintiff-Appellant,
v.
AUTO CLUB INSURANCE ASSOCIATION, Defendant, and
Harleysville Lake States Insurance Company, Defendant-Appellee.
Docket No. 130131. COA No. 263288.
Supreme Court of Michigan.
April 26, 2006.
On order of the Court, the application for leave to appeal the November 3, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
CAVANAGH, WEAVER, and KELLY, JJ., would grant leave to appeal.